DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/28/2022. Applicant's submission filed on 001/28/2022 has been entered. Accordingly, claims 104-113 and 116 remain pending.
Response to Arguments
Preliminary matter
	Applicant’s remarks filed 01/28/2022 are indicated in paragraph one of page 4 that no amendments have been made. However, applicant then refers to “amended claim 1” in paragraph three of page 4, it is unclear to what claim the applicant refers as there is no corresponding claim 1 currently pending in the present application or if the applicant meant to indicate claim 104 as being amended, however no amendments have been made.
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 104 filed 01/28/2022 have been considered, but are not persuasive.
Applicant argues on page 5 of the response against primary reference Saadat however for features that that secondary reference Wu was relied upon to teach. Please see the rejection below and the examiner’s remarks provided on pages 3-4 of the office action mailed 10/28/2021.
Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments on page 5 of the response that modification of the probe of Saadat by either Wu or Lalonde would 
“change the principal of operation of Saadat’s probe and further render the probe unsatisfactory for its intended purpose”.
	In response, as a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
Further, it is noted that the arguments on page 5 that Saadat would be rendered unsatisfactory for its intended purpose if the features of the secondary references were incorporated are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Additionally, applicant’s arguments provided in the final paragraph of page 5 correspond to the arguments provided by the applicant on page 7 of their response filed 09/16/2021 to which the examiner has provided a response on pages 3-4 of the office action mailed 10/26/2021. Therefore, the claims remain rejected and the rejection has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 104-111, 113, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US20150164571, cited in the applicant’s IDS), in view of Wu et al. (US20130018367, hereafter “Wu”), further in view of Lalonde (US20150265812).
Regarding claim 104, Saadat teaches a device for treating a condition within a nasal cavity of a patient (29 in FIG. 2) (see Figure 6E for a specific reference to a distal end of the surgical probe shaft which is contemplated for incorporation into the device of FIG. 2 as disclosed in [0149], although other embodiments may read on the presented claims), the device comprising: 
a rigid shaft (145) configured to be operably associated with a fluid reservoir (see par. [0034] where Saadat discloses the rigidity of the shaft; “surgical probe comprising a hollow probe shaft that is, e.g., substantially rigid. The surgical hand piece disposed on the proximal end of the probe shaft may comprise a liquid cryogen reservoir” [0034], 20 and 29 in FIG. 2); 
a cryotherapy treatment element (81, 83, 85; the distal cryogenic balloon) comprising an inflatable body (81) and a rigid support member (83 and 85) positioned within and in an arrangement relative to the inflatable body, the rigid support member comprises a distal portion providing structural support to at least a portion of the inflatable body (see [0162] for a description of 85 as being a support bar extending in a fixed relationship across body 83); and 
a channel (84) comprising a proximal portion that extends through the rigid shaft ([0162] discloses 84 as a cryogen lumen) and that is operably associated with the fluid reservoir and a distal portion that extends beyond the rigid shaft (see Figure 6E; element 84 clearly extends distally past the shaft 145 into the balloon 81; see also par. [0019] & [0020]) and operably couples to the cryotherapy treatment element such that the channel provides a pathway through which a fluid may be delivered from the fluid reservoir to the cryotherapy treatment element ([0019], [0162]), wherein the distal portion of the channel that extends beyond the rigid shaft is flexible such that cryotherapy treatment element is manipulatable in one or more directions (84 is supported by support bar 85 and cryotherapy treatment element includes a balloon; see Figures 6F and 6H for manipulation of balloon 81 in one or more directions), but does not explicitly disclose the rigid support member being separate from the rigid shaft, and in a substantially fixed arrangement relative to the inflatable body.
However, in the same field of endeavor, Wu teaches a rigid support member (see reinforcing elements 88 being made of a metal such as nitinol in FIG. 14, as disclosed in [0042] as being secured in the central working region of the balloon by a thermally conductive filler material to the stem portion of the balloon) being separate from the rigid shaft (see inflatable body 74 with rigid support member(s) 88 being separate from the rigid shaft 16 in FIG. 14, and in a substantially fixed arrangement relative to the inflatable body (see balloon 74 in FIG. 14).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Saadat the rigid support member being separate from the rigid shaft, and in a substantially fixed arrangement relative to the inflatable body taught by Wu in order to cause the balloon to the better conform to the shape of the target tissue and to maintain the balloon in direct contact the target tissue during the procedure by the reinforcing element at least partially defining the shape of the balloon in the expanded state ([0040] & abstract of Wu).
Saadat, in view of Wu, does not explicitly disclose a distal portion the rigid support member which provides structural support to at least a distal-most portion of the inflatable body.
However, in the same field of endeavor, Lalonde teaches a rigid support member positioned within and in an arrangement relative to the inflatable body ([0024] in FIG. 1 rigid shaft 24 disposed within the balloon portion of the elongate shaft), the rigid support member comprises a distal portion providing structural support to at least a distal-most portion of the inflatable body ([0036] In FIGS. 4-5, at the distal neck 82/distal-most portion of the balloon 16 is where the balloon 16 is coupled to a distal tip 28 of the shaft 24/rigid support member, here, the distal neck 82/distal-most portion of the balloon 16 turns inward forming a distal seal 84 that is substantially coterminous/in fixed relation with the shaft 24/rigid support member so that it is by the inward extension of the distal neck 80 of balloon 16 that structural support is provided to the expanded balloon 16). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Saadat and Wu with the rigid support member comprises a distal portion providing structural support to at least a distal-most portion of the inflatable body taught by Lalonde in order to provide an inward seal and support of a cryogenic balloon that enables the ability to deliver therapeutic treatment more precisely, because of the absence of a protruding distal tip enhances ease of navigating the device. Further, shape and seal characteristics of the balloons allow for a more even distribution of pressure exerted by the cryogenic fluid  as the seals of balloons are strengthened with increased pressure because the cryogenic fluid, as it is expelled in an outward direction and deflected from the balloon surface within the chamber of the balloon, presses against the inverted necks and reinforces the seals with the structural support provided by the rigid shaft inside the balloon ([0048] of Lalonde).
Regarding claim 105, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein the fluid comprises a refrigerant (“Handle 235 may comprise a receptacle, not shown, for receiving a refrigerant filled cartridge, not shown, which may comprise liquid carbon dioxide, which is used for evaporative cryogenic cooling within cryosurgical probe tip 236” [0179]).
Regarding claim 106, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein the cryotherapy treatment element is sized and configured to be advanced to a target site within a nasal cavity of a patient (“the member may define an atraumatic shape, which is sized for pressing against and manipulating through the expandable structure the lateral nasal wall or other tissue proximate to the PNN” [0015]), wherein the target site is associated with one or more posterior nasal nerves (“a structure in treating the tissue region [target site] may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity and into proximity of the tissue region having PNN” [0016]) and deliver cryotherapeutic cooling to the target site at a level sufficient to therapeutically modulate one or more posterior nasal nerves innervating nasal mucosa (“The member may be maintained against the interior of the expandable structure and the tissue region until the tissue region is cryogenically ablated [therapeutically modulated]” [0017]) and minimize collateral damage to the lacrimal nerve to thereby avoid causing dry eye (“selective neurectomy at this point enables physicians to theoretically avoid surgical complications such as inhibition of lacrimal secretion” [0010]).
Regarding claim 107, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein the cryotherapy treatment element is cooled to a temperature sufficient to cause therapeutically effective (“the distal spring-like structure is configured as a cryogenic liquid evaporator, where cryogenic liquid is delivered to the central lumen of the distal spring like structure. The liquid then evaporates at a low temperature, which causes the outer surface of the spring-like structure to reach a temperature that is sufficiently cold to ablate surrounding tissue” [0026]), cryogenic posterior nasal nerve modulation (“and the function of the target posterior nasal nerve” [0026]).
Regarding claim 108, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein therapeutically modulating the one or more posterior nasal nerves innervating nasal mucosa is accomplished by ablating neural tissue (“The distal spring-like structure may be positioned against the lateral nasal wall proximate to a target posterior nasal nerve and then a flow of liquid cryogen to the spring-like structure may be activated for a period of time sufficient to cryo-ablate a target area in the nose containing posterior nasal nerves” [0034]).
Regarding claim 109, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein the ablation is cryoablation (see [0034] where the ablation is cryoablation).
Regarding claim 110, Saadat, in view of Wu, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein delivering cryotherapeutic cooling to the target site comprises supplying the refrigerant from the fluid reservoir to the cryotherapy treatment element via the channel (“FIG. 15C is a cross sectional view of the cryosurgical probe 234 distal end comprising probe shaft 237, refrigerant delivery tube 253, and probe tip 236. Cryogen delivery tube 253 traverses the length of probe shaft 237 in a coaxial relationship and is in fluidic communication with the cryogen cartridge in handle 235 through the cryogen control valve previously described” [0179]).
Regarding claim 111, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein the refrigerant comprises a condensed gas that is stored in at least a substantially liquid phase (“Handle 235 may comprise a receptacle, not shown, for receiving a refrigerant filled cartridge [liquid storage of refrigerant], not shown, which may comprise liquid carbon dioxide, which is used for evaporative cryogenic cooling [becomes gas] within cryosurgical probe tip 236.” [0179]).
Regarding claim 113, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein the treatment device further comprises a controller (“Signals from the at least one temperature sensor may be used to servo-control the flow of cryogen in order to control a tissue temperature or to control the evaporation temperature. A temperature sensor may also be used in an informational display, or for system alarms or interlocks” [0032]) operably coupled, at least via the channel (“Surgical probe shaft 20 comprises at least one liquid cryogen delivery channel between shaft distal end 21 and shaft proximal end 27” [0147]), to the cryotherapy treatment element and configured to control delivery of fluid from the fluid reservoir to the cryotherapy treatment element (“surgical device 29 may be configured with at least one electronic function [controlling]. In one embodiment, a temperature sensor [controller] may be disposed in the vicinity of distal end effector 30 (e.g., spring-like structure) [cryotherapeutic applicator] and used to measure, display, or control a temperature of surgical interest.” [0150]).
Regarding claim 116, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations the claimed invention, specifically, Saadat discloses wherein the cryotherapy treatment element comprises a balloon (81).
Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Wu and Lalonde, as applied to claim 111 above, in view of Stigall et al. (US20150289750, hereafter “Stigall”).
Regarding claim 112, Saadat, in view of Wu and Lalonde, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the refrigerant comprises at least one of nitrous oxide (N20), carbon dioxide (C02), and hydrofluorocarbon (“The pressurized cryogen liquid reservoir contains a liquid cryogen, e.g., nitrous oxide, but may also be another cryogenic liquid such as liquid carbon dioxide, or a liquid chlorofluorocarbon compound, etc” [0020]).
However, in the same field of endeavor, Stigall teaches the use of refrigerants and cryotherapy including that of hydrofluorocarbon (“Any suitable refrigerant known in the art may be used. Suitable refrigerants include nitrous oxide (N2O), Argon (Ar), liquid nitrogen (N2), carbon dioxide (CO2), chlorofluorocarbon, hydrochlorofluorocarbon, or other hydrofluorocarbons. In other embodiments, for example, the supply of refrigerant can include a refrigerant known as R-410A, which is a near-azeotropic mixture of difluoromethane (CH2F2; known as R-32) and pentafluoroethane (CHF2CF3; known R-125) [0067]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Saadat, Wu, and Lalonde with the refrigerant including one of hydrofluorocarbon as taught by Stigall in order to provide a refrigerant type of a near-azeotropic mixture ([0067] of Stigall) as is known in the art that these chemical formulations have very little variation in temperature during phase change such as that from liquid to gas, making them a useful refrigerant in a cryotherapy device where such a phase change from a refrigerant is required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793